

Exhibit 10.59
Dated 26 December 2016










LIVANOVA PLC


AND


ANDRÉ-MICHEL BALLESTER













--------------------------------------------------------------------------------





CONSULTANCY AGREEMENT





--------------------------------------------------------------------------------









Latham & Watkins


London






99 Bishopsgate
London EC2M 3XF
(44) 020 7710 1000 (Tel)
(44) 020 7374 4460 (Fax)
www.lw.com











THIS AGREEMENT is made on 26 December 2016
BETWEEN
(1)
LIVANOVA PLC, a company registered in England with registered number 09451374
and having its registered office at 20 Eastbourne Terrace, London, England W2
6LG (the “Company”); and

(2)
ANDRÉ-MICHEL BALLESTER, residing at 30 Blandford Street, London England W1U 4BY
(the “Consultant”).

BACKGROUND
The Company wishes to benefit from the skills and abilities of the Consultant
and the Consultant is an independent contractor who has agreed to provide his
services to the Company, upon the terms and subject to the conditions set out in
this Agreement.
IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, unless the context otherwise requires:
“Agreement”
means this contract and the Schedule
“Appointment”
means the engagement of the Consultant under this Agreement, or, as the context
requires, the duration of that engagement
“Board”
means the Board of directors of the Company from time to time or any duly
authorised committee thereof
“Commencement Date”
means 31 December 2016
“Confidential Information”
means all information which is identified or treated by the Company or any Group
Company or any of the Group’s clients or customers as confidential or which by
reason of its character or the circumstances or manner of its disclosure is
evidently confidential including any information about the personal affairs of
any of the directors (or their families) of the Company or any Group Company,
business plans, proposals relating to the acquisition or disposal of a company
or business or proposed expansion or contraction of activities, maturing new
business opportunities, research and development projects, designs, secret
processes, trade secrets, product or services development and formulae,
know-how, inventions, sales statistics and forecasts, marketing strategies and
plans, costs, profit and loss and other financial information (save to the
extent published in audited accounts), prices and discount structures and the
names, addresses and contact and other details of:
(a)    employees and their terms of employment;
(b)    customers and potential customers, their requirements and their terms of
business with the Company/Group; and
(c)    suppliers and potential suppliers and their terms of business (all
whether or not recorded in writing or in electronic or other format)
“Group”
means the Company, any presently existing holding company or undertaking of the
Company and subsidiaries and subsidiary undertakings of the Company or such
holding company or undertaking
“Group Company”
“Initial Period”
means any company within the Group
means the period beginning on the Commencement Date and ending on the first
anniversary of the Commencement Date
“Intellectual Property Rights”








“Minority Holder”
means any and all existing and future intellectual or industrial property rights
in and to any Works (whether registered or unregistered) including all existing
and future patents, copyrights, design rights, database rights, trade marks,
semi-conductor topography rights, plant varieties rights, internet rights/domain
names, know-how and any and all applications for any of the foregoing and any
and all rights to apply for any of the foregoing in and to any Works
means a person who either solely or jointly holds (directly or through nominees
) any shares or loan capital in any company whose shares are listed or dealt in
on a recognised investment exchange (as that term is defined by section 285
Financial Services and Markets Act 2000) provided that such holding does not,
when aggregated with any shares or loan capital held by the Consultant’s partner
and/or his or his partner’s children under the age of 18, exceed 3% of the
shares or loan capital of the class concerned for the time being issued
“Protected Business”
means any business pertaining to trans-catheter mitral valve repair and
replacement and cardiac rhythm management
“Restricted Area”
means:
(a)    the United Kingdom; and
(b)    any other country in the world where, between 1 January 2017 to 31
December 2018, the Company is engaged in the Protected Business
“Services”
means the services, work and other tasks to be provided by the Consultant to the
Company in accordance with this Agreement as described in Clause 3
“Termination Date”
means the date of termination of the Appointment
“Works”
means any documents, materials, models, designs, drawings, processes,
inventions, formulae, computer coding, methodologies, know-how, Confidential
Information or other work performed, made, created, devised, developed or
discovered by the Consultant either alone or with any other person in connection
with or relating to the business of the Company or any Group Company or capable
of being used or adapted for use therein or in connection therewith.

1.2
Interpretation and construction

Save to the extent that the context or the express provisions of this Agreement
require otherwise, in this Agreement:
(a)
words importing the singular shall include the plural and vice versa;

(b)
words importing any gender shall include all other genders;

(c)
any reference to a Clause, the Schedule or Part of the Schedule is to the
relevant Clause, Schedule or part of the Schedule of or to this Agreement unless
otherwise specified;

(d)
references to this Agreement or to any other document shall be construed as
references to this Agreement or to that other document as modified, amended,
varied, supplemented, assigned, novated or replaced from time to time;

(e)
references to any statute or statutory provision (including any subordinate
legislation) includes any statute or statutory provision which amends, extends,
consolidates or replaces the same, or which has been amended, extended,
consolidated or replaced by the same, and shall include any orders, regulations,
instruments or other subordinate legislation made under the relevant statute or
statutory provision;

(f)
references to a “person” includes any individual, firm, company, corporation,
body corporate, government, state or agency of state, trust or foundation, or
any association, partnership or unincorporated body (whether or not having
separate legal personality) or two or more of the foregoing;

(g)
general words shall not be given a restrictive meaning because they are followed
by words which are particular examples of the acts, matters or things covered by
the general words and “including”, “include” and “in particular” shall be
construed without limitation; and

(h)
the words “other” and “otherwise” shall not be construed eiusdem generis with
any foregoing words where a wider construction is possible.

1.3
Headings

The table of contents and the headings in this Agreement are included for
convenience only and shall be ignored in construing this Agreement.
2.
TERM

2.1
General

The terms of clause 2 are subject to the Company’s right to terminate the
Appointment immediately without notice or payment in lieu of notice pursuant to
clause 12.
2.2
Duration

(a)
The Appointment shall commence on the Commencement Date and shall continue for a
fixed period of four years expiring automatically on 31 December 2020, unless
earlier terminated by one party giving to the other not less than 1 months’
prior written notice of termination; provided, however, that the Appointment
shall not be terminable by the Company during the Initial Period. No fees shall
accrue and be payable after the date of termination of the Appointment.

(b)
If, after the Initial Period, the Appointment is terminated by the Company, then
the Company will pay the Consultant a sum equal to the fees that the Consultant
would have been paid pursuant to this Agreement in the period from the
Termination Date to 31 December 2020 (inclusive of any payment in lieu of
notice), and the Company will amend, subject to the prior approval of the
compensation committee of the Board, each SAR award agreement having an
expiration date that is sooner than it would have been had the Company not
terminated the Appointment prior to 31 December 2020, to reinstate the
pre-termination expiration date.

(c)
If the Appointment is terminated by the Consultant, then the Company will pay
the Consultant a sum equal to the fees payable to the Consultant for the period
ending on the Termination Date (inclusive of any payment in lieu of notice), and
the Company will have no obligation to pay the Consultant a sum equal to the
fees that the Consultant would have been paid pursuant to this Agreement in the
period from the Termination Date to 31 December 2020.

2.3
Payment in lieu of notice

(a)
On notice of termination being served by either party the Company shall be
entitled at its sole discretion at that time, or at any time thereafter during
the notice period to terminate the Appointment immediately by giving the
Consultant notice in writing. In these circumstances the Company can elect to
subsequently pay to the Consultant the fees (if any) which would otherwise have
been payable by the Company to the Consultant during the remainder of the notice
period.

(b)
For the avoidance of doubt, the Company is not obliged to make a payment in lieu
of notice. If the Company shall decide not to do so, the Consultant shall not be
entitled to enforce that payment as a contractual debt nor as liquidated
damages.

3.
SERVICES

3.1
Provision of Services

(a)
With effect from the Commencement Date, the Consultant shall, on request by any
representative of the Company, designated as such by the Company’s Chief
Executive Officer, provide the Services together with such other services as the
Company and the Consultant shall from time to time agree including, providing
services to any Group Company. The specific Services to be provided are:

(i)
transitional support for the new chief executive officer of the Company during
2017, including litigation support services;

(ii)
projects that may be assigned by the Company’s Chief Executive Officer; and

(iii)
during 2018, 2019 and 2020 litigation support services only.

(b)
The Consultant may engage another person to perform any administrative, clerical
or secretarial functions that are reasonably incidental to the provision of the
Services provided that the Consultant accepts all liability for the terms of
engagement and shall indemnify the Company from and against any claims or
liability arising from that engagement. The Company will not provide the
Consultant with any administrative, clerical or secretarial functions, unless
agreed expressly with the CEO from time to time.

(c)
The Consultant will perform the Services in compliance with all applicable laws,
rules and regulations and, in addition, the Consultant will comply with all
internal policies and regulations of the Group as are identified to the
Consultant from time to time in writing, including, but not limited to, the
Company’s Code of Conduct and its supporting policies and procedures.

3.2
Hours and location of work

During 2017, the Consultant shall devote at least 50% of his working days to
providing the Services to the Company, subject to an upper limit of 55% of
working days. During 2018, 2019 and 2020, the Consultant shall provide the
Services to the Company as reasonably requested from time to time, bearing in
mind the Services are limited to litigation support. The Services shall be
provided for those hours and at those places necessary for the proper
performance of the Services.
4.
FEES

4.1
Fee rate

4.2
In consideration of the Consultant providing the Services referred to in Clause
3.1 in accordance with this Agreement, the Company agrees to pay the Consultant
the following fees:

(a)
US $400,000 for the period 31 December 2016 to 31 December 2017; and

(b)
US $50,000 per annum for the period commencing on 1 January 2018 to termination
of the Appointment.

4.3
Payment

The fee shall accrue from day to day during each month in which the Services are
provided and be payable in equal monthly instalments (excluding VAT) within 10
business days following the end of each month during which the Consultant is to
provide the Services.
4.4
Expenses

The Company shall reimburse to the Consultant (against receipts or other
appropriate evidence as the Board may require) the amount of all out-of-pocket
expenses reasonably and properly incurred by it in the proper discharge of the
Services.
4.5
Obligation to pay tax

The Consultant shall at all times pay any income tax, National Insurance
contributions, VAT and other contributions required by law to be paid by it in
relation to the provision of the Services, or receipt by it of the fee, or both
(including any interest or penalties imposed in respect of such payments).
4.6
Tax indemnity

The Consultant shall indemnify and keep indemnified the Company and each Group
Company for all time on demand from and against any and all costs, claims,
penalties, liabilities and expenses incurred in respect of income tax, National
Insurance or other contributions due by the Consultant in relation to the
provision of the Services.
4.7
Deductions

Without prejudice to the indemnity in Clause 4.6, if for any reason, the Company
or any Group Company shall become liable to pay, or shall pay, any taxes or
other payments referred to in Clause 4.5, the Company shall be entitled to
deduct from any amounts payable to the Consultant all amounts so paid or
required to be paid by or in respect of it or any Group Company in that respect.
5.
NO EMPLOYMENT OR AGENCY

5.1
No employment, agency or partnership

The Consultant warrants and represents to the Company that he is an independent
contractor. Nothing contained in this Agreement shall be construed or have
effect as constituting any relationship of employer and employee, partnership or
joint venture between the Company or any Group Company and the Consultant, nor
shall it constitute the Consultant acting as an agent or a worker of the Company
or any Group Company. Unless expressly authorised to do so, the Consultant shall
not have any right or power whatsoever to contract on behalf of any Group
Company or bind any Group Company in any way in relation to third parties and
will not hold itself out as having such authority. The Consultant is supplying
the Services to the Company and any Group Company as part of the Consultant’s
business undertaking. The Company and any Group Company receiving the Services
is/are the Consultant’s clients for these purposes.
5.2
Payment of Other Persons

The Consultant shall be responsible for the payment and/or provision of all
remuneration and any benefits due to or in respect of any person whom the
Consultant involves in the provision of the Services under their contract of
employment or engagement with the Consultant or otherwise, including any
national insurance, income tax and any other form of taxation or social security
costs in respect of such person's remuneration or benefits, as well as any
pension benefits to be provided to or in respect of such person.
6.
INDEMNITY AND INSURANCE

6.1
Consultant’s undertaking

The Consultant acknowledges that the Company will rely upon his skills and
judgement in relation to the Services and undertakes that in providing the
Services he will exercise all reasonable skill, care and attention in all
matters.
6.2
Indemnification of the Company

The Consultant shall indemnify and keep indemnified the Company and each Group
Company for all time on demand from any and all direct or indirect damages,
loss, costs, claims, liabilities and expenses incurred in respect of the
Consultant’s performance (or non-performance) of the Services including in
respect of any act, neglect or default of the Consultant or any person
authorised by the Consultant to act on his behalf, provided that the
Consultant's liability under this clause is limited to $550,000.
6.3
Consultant to insure

The Consultant shall maintain, at his own cost, a comprehensive policy of
insurance to cover the Consultant’s liability in respect of any act, omission or
default for which he may become liable himself, or become liable to indemnify
the Company under this Agreement (including, insurance to cover third party,
employer’s and professional liability claims).
7.
OTHER INTERESTS

7.1
Restrictions on other activities and interests

During the Appointment, the Consultant may accept and perform engagements from
or be employed by other persons, provided that;
(a)
during the period from the Commencement Date to 31 December 2018 the Consultant
shall not within the Restricted Area be employed or engaged or at all interested
(except as a Minority Holder) in that part of a business which is involved in
the Protected Business if it is or seeks to be in competition with the Company
or any Group Company; and

(b)
such employment or engagement does not (in the reasonable opinion of the Board)
impinge on the Consultant’s ability to provide the Services.

7.2
Severance

It is agreed that if the restriction in Clause 7.1 shall be adjudged to go
beyond what is reasonable in all the circumstances for the protection of the
legitimate interests of the Company or a Group Company but would be adjudged
reasonable if some part of it were deleted, the restriction shall apply with
such deletion(s) as may be necessary to make it valid and enforceable.
7.3
Conflicts

During 2017 and 2018, the Consultant shall immediately disclose to the Company
any conflict of interest that arises in relation to the provision of the
Services as a result of any present or future appointment, employment or other
interest of the Consultant and any and all appointments that the Consultant
accepts that may impact his ability to perform the Services or dedicate the time
necessary to achieve same.
8.
CONFIDENTIAL INFORMATION

8.1
Restrictions on disclosure/use of Confidential Information

The Consultant must not either during the Appointment (except in the proper
performance of the Services) or at any time (without limit) after the
Termination Date:
(a)
divulge or communicate to any person;

(b)
use for his own purposes or for any purposes other than those of the Company or
any Group Company; or

(c)
through any failure to exercise due care and diligence, cause any unauthorised
disclosure of

any Confidential Information. The Consultant must at all times use his best
endeavours to prevent publication or disclosure of any Confidential Information.
These restrictions shall cease to apply to any information which shall become
available to the public generally otherwise than through the default of the
Consultant.
8.2
Protection of Company documents and materials

All notes, records, lists of customers, suppliers and employees, correspondence,
computer and other discs or tapes, data listings, codes, keys and passwords,
designs, drawings and other documents or material whatsoever (whether made or
created by the Consultant or otherwise and in whatever medium or format)
relating to the business of the Company or any Group Company or any of its or
their clients (and any copies of the same):
(a)
shall be and remain the property of the Company or the relevant Group Company or
client; and

(b)
shall be handed over by the Consultant to the Company or relevant Group Company
or client on demand and in any event on the termination of the Appointment.

8.3
The Consultant undertakes that, he will not at any time during the Appointment
or at any time (without limit) after the Termination Date make or publish or
cause to be made or published to anyone in any circumstances any disparaging
remarks concerning the Company or any Group Company or any of its or their
respective shareholders, officers, employees or agents. The Company undertakes
not to make or publish or cause to be made or published to anyone in any
circumstances any disparaging remarks concerning the Consultant.

9.
INVENTIONS AND OTHER WORKS

9.1
Application of this Clause

The provisions of this clause 9 apply only during 2017.
9.2
Creation of Works

The Consultant may make or create Works during the Appointment.
9.3
Disclosure and ownership of Works

The Consultant must immediately disclose to the Company all Works and all
Intellectual Property Rights. Both the Works and the Intellectual Property
Rights will (subject to sections 39 to 43 of the Patents Act 1977) belong to and
be the absolute property of the Company or any other person the Company may
nominate.
9.4
Protection, registration and vesting of Works

The Consultant shall immediately on request by the Company (whether during the
Appointment or after the Termination Date) and at the expense of the Company:
(a)
apply or join with the Company or any Group Company in applying for any
Intellectual Property Rights or other protection or registration (“Protection”)
in the United Kingdom and in any other part of the world for, or in relation to,
any Works;

(b)
execute all instruments and do all things necessary for vesting all Intellectual
Property Rights or Protection when obtained and all right, title and interest to
and in the same absolutely and as sole beneficial owner in the Company or such
Group Company or other person as the Company may nominate; and

(c)
sign and execute any documents and do any acts reasonably required by the
Company in connection with any proceedings in respect of any applications and
any publication or application for revocation of any Intellectual Property
Rights or Protection.

9.5
Waiver of rights by the Consultant

The Consultant hereby irrevocably and unconditionally waives all rights under
Chapter IV Copyright, Designs and Patents Act 1988 and any other moral rights
which he may have in the Works, in whatever part of the world such rights may be
enforceable including, without limitation:
(a)
the right conferred by section 77 of that Act to be identified as the author of
any such Works; and

(b)
the right conferred by section 80 of that Act not to have any such Works
subjected to derogatory treatment.

9.6
Power of attorney

The Consultant hereby irrevocably appoints the Company to be his attorney and in
his name and on his behalf to execute any such act and to sign all deeds and
documents and generally to use his name for the purpose of giving to the Company
the full benefit of this Clause. The Consultant confirms that, with respect to
any third parties, a certificate signed by any duly authorised officer of the
Company that any act or deed or document falls within the authority hereby
conferred shall be conclusive evidence that this is the case.
9.7
Statutory rights

Nothing in this Clause 9 shall be construed as restricting the rights of the
Consultant or the Company under sections 39 to 43 Patents Act 1977.
10.
OBLIGATIONS OF THE COMPANY

During the Appointment, the Company shall provide the Consultant with access to
its registered office and its other offices and the Company’s information,
records and other relevant material reasonably required by the Consultant in
order to provide the Services. Further, the Company shall:
(a)
make available reasonable working space and facilities at its registered office
to enable the Consultant to provide the Services; and

(b)
make available appropriate secretarial personnel to enable the Consultant to
provide the Services only to the extent as provided in Clause 3.1.

11.
TERMINATION

11.1
Termination events

Notwithstanding the provisions of Clause 2.2, the Company shall be entitled, but
not bound, to terminate the Appointment with immediate effect (and without
giving any period of notice or pay in lieu of notice) by giving to the
Consultant notice in writing at any time after the occurrence of any one or more
of the following events:
(a)
if the Consultant commits any material or persistent breach of this Agreement,
or fails to perform the Services to the standard required by the Company; or

(b)
if the Consultant becomes insolvent or bankrupt or compounds with or grants a
trust deed for the benefit of his creditors; or

(c)
if the Consultant’s behaviour (whether or not in breach of this Agreement) can
reasonably be regarded as materially prejudicial to the interests of the Company
or any Group Company, including if he is found guilty of any criminal offence
punishable by imprisonment (whether or not such sentence is actually imposed).

12.
DATA PROTECTION

By signing this Agreement, the Consultant acknowledges and agrees that the
Company is permitted to hold and process personal (and sensitive) information
and data about him and any other employees of or service providers to the
Consultant who provide the Services from time to time as part of its personnel
and other business records; and may use such information in the course of the
Company’s business. The Consultant agrees that the Company may disclose such
information to third parties, including where they are situated outside the
European Economic Area, in the event that such disclosure is in the Company’s
view required for the proper conduct of the Company’s business or that of any
associated company. This Clause applies to information held, used or disclosed
in any medium. The Consultant will procure the consent of any other relevant
employee or service provider of the Consultant to the terms of this clause.
13.
AMENDMENTS, WAIVERS AND REMEDIES

13.1
Amendments

No amendment or variation of this Agreement or any of the documents referred to
in it shall be effective unless it is in writing and signed by or on behalf of
each of the parties.
13.2
Waivers and remedies cumulative

(a)
The rights of each party under this Agreement:

(i)
may be exercised as often as necessary;

(ii)
are cumulative and not exclusive of its rights under the general law; and

(iii)
may be waived only in writing and specifically.

(b)
Delay in exercising or non-exercise of any right is not a waiver of that right.

(c)
Any right of rescission conferred upon the Company by this Agreement shall be in
addition to and without prejudice to all other rights and remedies available to
it.

14.
ENTIRE AGREEMENT

(a)
This Agreement, the documents referred to in it and the settlement agreement
executed between the Company and the Consultant on 21 December 2016, constitute
the entire agreement and understanding of the parties and supersede and
extinguish all previous agreements, promises, assurances, warranties,
representations and understandings between the parties, whether written or oral,
relating to the subject matter of this Agreement.

(b)
Each party acknowledges that in entering into this Agreement it does not rely
on, and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this Agreement.

(c)
Each party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
Agreement.

(d)
Nothing in this clause shall limit or exclude any liability for fraud.

15.
NO OUTSTANDING CLAIMS

The Consultant hereby acknowledges that he has no outstanding claims of any kind
against the Company or any Group Company.
16.
SEVERANCE

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:
(a)
the legality, validity or enforceability in that jurisdiction of any other
provisions of this Agreement; or

(b)
the legality, validity or enforceability in any other jurisdiction of that or
any other provision of this Agreement.

17.
NOTICE

17.1
Notices and deemed receipt

Any notice hereunder shall be given by either party to the other either
personally to its Company Secretary or sent to its registered office for the
time being. Any such notice shall be in writing and shall be given by letter
delivered by hand or sent by first class prepaid recorded delivery or registered
post or by email. Any such notice shall be deemed to have been received:
(a)
if delivered personally, at the time of delivery;

(b)
in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting; and

(c)
in the case of registered airmail, five days from the date of posting; and

(d)
in the case of email, at the time of transmission;

provided that if deemed receipt occurs before 9am on a business day the notice
shall be deemed to have been received at 9am on that day and if deemed receipt
occurs after 5pm on a business day, or on a day which is not a business day, the
notice shall be deemed to have been received at 9am on the next business day.
For the purpose of this Clause, “business day” means any day which is not a
Saturday, a Sunday or a public holiday in the place at or to which the notice is
left or sent.
18.
THIRD PARTY RIGHTS

Nothing in this Agreement is intended to confer on any person any right to
enforce any term of this Agreement which that person would not have had but for
the Contracts (Rights of Third Parties) Act 1999. No right of any Party to agree
any amendment, variation, waiver or settlement under or arising from or in
respect of this Agreement, or to terminate this Agreement, shall be subject to
the consent of any person who has rights under this Agreement by virtue of the
Contracts (Rights of Third Parties) Act 1999.
19.
ASSIGNMENT

No Party may assign the benefit of its rights under this Agreement, whether
absolutely or by way of security, or deal in any way with any interest it has
under this Agreement.
20.
GOVERNING LAW AND JURISDICTION

20.1
Governing law

This Agreement shall is governed by and to be construed in accordance with
English law.
20.2
Jurisdiction

Each party hereby submits to the exclusive jurisdiction of the English courts as
regards any claim, dispute or matter arising out of or in connection with this
Agreement and its implementation and effect.






IN WITNESS of which this Agreement has been executed and delivered as a deed on
the first date written above.
EXECUTED by


André-Michel Ballester    


In the presence of:


Witness Signature
__________________________________



Full Name
_________________________________



Address:
__________________________________



__________________________________


__________________________________


    




EXECUTED as a Deed    
by LivaNova Plc acting by
__________________________________

Brian Sheridan,
General Counsel & Company Secretary

General Counsel & Company Secretary    


In the presence of:


Witness Signature
__________________________________



Full Name
_________________________________



Address:
__________________________________



__________________________________


__________________________________




1

